DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 08/27/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining conversation data indicating content that users communicate in a specified period of time, the specified period of time including a plurality of unit time periods and determining at least one point at which a trend of conversation has changed in the specified period, based on at least one of number of uttered words or characters, number of speakers, and frequency of utterances of positive words or negative words, which are determined for each of the plurality of unit time periods based on the obtained conversation data. This judicial exception is not integrated into a practical application because the steps can be merely performed in the human mind. The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The limitations “obtaining conversation data…” and “determining at least one point at which a trend of conversation has changed”, under the broadest reasonable interpretation, can be performed in the human mind, therefore are a mental process. The steps are simple mathematical calculations (counting the number of words, frequency of certain words, counting the number of speakers). Determining a change in a conversation trend is not enough integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Lastly, the claim limitations do not recite any additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reshef et al. (US 20180239822 A1).

Regarding claims 1, 14, and 15, Reshef teaches:
“obtaining conversation data indicating content that users communicate in a specified period of time, the specified period of time including a plurality of unit time periods” (par. 0011; ‘A recorded conversation from the corpus is segmented using the derived topics into a plurality of segments, such that each segment is classified as belonging to a particular topic in the optimal set, and a distribution of the segments and respective classifications of the segments into the topics over a duration of the recorded conversation is outputted.’; par. 0016; ‘In a disclosed embodiment, displaying the distribution includes presenting a timeline that graphically illustrates the respective classifications and durations of the segments during the recorded conversation.’); and
“determining at least one point at which a trend of conversation has changed in the specified period, based on at least one of number of uttered words or characters, number of speakers, and frequency of utterances of positive words or negative words, which are determined for each of the plurality of unit time periods based on the obtained conversation data” (par. 0019; ‘A processor is configured to compute respective frequencies of occurrence of multiple words in each of a plurality of chunks in each of the recorded conversations, and to derive autonomously, based on the frequencies of occurrence of the words over the conversations in the corpus, an optimal set of topics to which the chunks can be assigned such that the optimal set maximizes a likelihood that any given chunk will be assigned to a single topic in the set, and to segment a recorded conversation from the corpus, using the derived topics into a plurality of segments, such that each segment is classified as belonging to a particular topic in the optimal set, and to output a distribution of the segments and respective classifications of the segments into the topics over a duration of the recorded conversation.’).

Regarding claims 3 (dep. on claim 1) and 17 (dep. on claim 15), Reshef further teaches
“wherein in the determining, the at least one point is determined based on at least one of change over time in the number of uttered words or characters for each unit time period, change over time in the number of speakers for each unit time period, and change over time in the frequency of utterances of positive words or negative words for each unit time period” (par. 0061; ‘The score is based on the words appearing in the chunk as compared to the frequency of occurrence of each of the words in each of the topics.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reshef in view of Denoue et al. (20170371496 A1).

Regarding claims 2 (dep. on claim 1) and 16 (dep. on claim 15), Reshef further teaches the sections in claim 1.
However, Reshef does not expressly teach:
“generating, for each of sections defined by dividing the specified period at the at least one determined point, a summary into which the content of conversation is summarized based on conversation data for a corresponding section.”
Denoue teaches:
 “generating, for each of sections defined by dividing the specified period at the at least one determined point, a summary into which the content of conversation is summarized based on conversation data for a corresponding section” (par. 0028; ‘In example implementations, presenting a separate summary for each topic makes it easier to skim the meeting.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reshef’s topic segmentation by incorporating Denoue’s method of summarizing each topic such that a user can very quickly get the gist of a meeting. (Denoue: par. 0021)

Regarding claims 4 (dep. on claim 2) and 18 (dep. on claim 16), the combination of Reshef in view of Denoue further teaches:
“wherein the process further comprising: calculating a conversation score for each unit time period based on the number of uttered words or characters for each unit time period, the number of speakers for each unit time period, and the frequency of utterances of positive words or negative words for each unit time period, wherein in the determining, the at least point is determined based on change over time in the calculated conversation score for each unit time period” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Regarding claims 5 (dep. on claim 4) and 19 (dep. on claim 18), the combination of Reshef in view of Denoue further teaches:
“wherein in the calculating, the conversation score for each unit time period is calculated by summing a first score based on the number of uttered words or characters for each unit time period, a second score based on the number of speakers for each unit time period, and a third score based on the frequency of utterances of positive words or negative words for each unit time period” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Regarding claims 6 (dep. on claim 4) and 20 (dep. on claim 18), the combination of Reshef in view of Denoue further teaches:
“wherein in the calculating, the conversation score for each unit time period is calculated by summing a first score based on the number of uttered words or characters for each unit time period and a second score based on the number of speakers for each unit time period and multiplying the sum value by a third score based on the frequency of utterances of positive words or negative words for each unit time period” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Regarding claim 7 (dep. on claim 4), the combination of Reshef in view of Denoue further teaches:
“wherein in the determining, the at least one point is determined based on a frequency distribution of slopes of a graph representing change over time in the calculated conversation score for each unit time period” (Reshef: par. 0074; ‘Based on the topic scores, processor 36 attempts to classify the chunk into a topic, at a score checking step 98.’ It would be obvious to use the topic scores per chunk and generate a graph that shows scores over time in order to provide visual feedback.).

Regarding claim 8 (dep. on claim 7), the combination of Reshef in view of Denoue further teaches:
“wherein in the determining, time points corresponding to the slopes included in a specified proportion, in which the appearance frequencies are lowest of all the slopes, are determined as the at least one point, based on the frequency distribution” (Reshef: par. 0070; ‘Thus, words that are distinctively associated with a given topic i will have relatively high values of p.sub.i,j, while other words will have much lower values.’).

Regarding claim 9 (dep. on claim 4), the combination of Reshef in view of Denoue further teaches:
“wherein in the determining, time points corresponding to a specified number of slopes, absolute values of which are largest among the slopes of a graph representing change over time in the calculated conversation score for each unit time period, are determined as the at least one time point” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Regarding claim 10 (dep. on claim 2, the combination of Reshef in view of Denoue further teaches:
“outputting the generated summary for each section” (Denoue: par. 0028; ‘In example implementations, presenting a separate summary for each topic makes it easier to skim the meeting.’).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reshef in view of Denoue as applied to claim 4 above, and further in view of Dwyer et al. (US 20150195406 A1).

Regarding claim 11 (dep. on claim 4), the combination of Reshef in view of Denoue further teaches conversation scores over time.
However, Reshef and Denoue do not expressly teach a heat map, as in:
“creating a heat map that visualizes the change over time in the conversation score for each unit time period”; and
“outputting the generated heat map, associating the heat map with a conversation list in which the contents remarked by each user in the specified period are organized in chronological order.”
Heat-map style graphs/visuals are well-known in the art, as taught by Dwyer (par. 0082; ‘Audio conversations are ingested by the system along with call metadata and speech-to-text transcription is performed to generate a transcript that is analyzed using a set of linguistic and acoustic rules to look for certain key words, phrases, topics, and acoustic characteristics.’; par. 0123; ‘Referring to FIG. 3, another style of dashboard is presented to examine scores, the explorer. Explorer provides a `heat-map` style summary of any score and its contributing indicators or score components.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic scores taught by Reshef in view of Denoue by incorporating the heat-map style visualization of scores as taught by Dwyer, thus performing in a similar manner. The combination is merely another style for examining scores. (Dwyer: par. 0123)

Regarding claim 12 (dep. on claim 11), the combination of Reshef in view of Denoue and Dwyer further teaches:
“wherein in the outputting, an icon indicating that the trend of conversation changed is added at a position over the heat map corresponding to the determined at least one point” (Denoue: par. 0032; ‘Further, other indications can be used (e.g., shape, size, etc.) depending on the desired implementation, and also a halo can be substituted for other indications (e.g., highlight, audio cue, graphical icon indicators, etc.), depending on the desired implementation’).

Regarding claim 13 (dep. on claim 11), the combination of Reshef in view of Denoue and Dwyer further teaches:
“receiving a designation of a position over the outputted heat map and outputting, in response to the reception of the designation, a summary for the section corresponding to the position” (Denoue: par. 0028; ‘In example implementations, presenting a separate summary for each topic makes it easier to skim the meeting.’ The position is just a point in time. The combination of prior art would be capable of outputting a summary based on a position over a heat map.).
 
Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658